     Case 3:19-cv-00186-REP Document 18 Filed 05/10/19 Page 1 of 8 PageID# 64



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

ROBERTO BAPTIST                              )
                                             )
                Plaintiff,                   )
                                             )       Case No. 3:19-CV-00186-REP
v.                                           )
                                             )
ZURICH AMERICAN INSURANCE                    )
COMPANY,                                     )
                                             )
                Defendant.                   )


      DEFENDANT ZURICH AMERICAN INSURANCE COMPANY’S STATEMENT
                       REGARDING JURISDICTION

        In accordance with this Court’s Order dated April 24, 2019, Defendant Zurich American

Insurance Company (“ZAIC”), by and through counsel, hereby files its Statement Regarding

Jurisdiction.

I.      RELEVANT PROCEDURAL HISTORY

        On or around February 14, 2019, Plaintiff Roberto Baptist (“Plaintiff”) filed his Complaint

seeking a declaratory judgment against ZAIC in the Circuit Court for the City of Richmond. The

Complaint asserts two claims against ZAIC – bad faith and breach of fiduciary duty. Specifically,

Plaintiff alleges that ZAIC withheld payment of benefits under an Occupational Accident

Insurance policy, and ZAIC owed a duty to disclose to Plaintiff the nature of its insurance

relationship with Lasership, Inc. (“Lasership”), an entity with whom Plaintiff contracted. See Doc.

1-1, Complaint (“Complaint”) ¶¶ 5-13.

        ZAIC was served with process on February 19, 2019. Doc. 1-1 at 2. ZAIC removed the

action to federal court twenty-seven days later, on March 18, 2019.
      Case 3:19-cv-00186-REP Document 18 Filed 05/10/19 Page 2 of 8 PageID# 65



         This Court held an initial preliminary pretrial conference on Monday, April 22, 2019. At

the pretrial conference, this Court inquired into the amount in controversy and sua sponte raised a

concern regarding this Court’s subject matter jurisdiction. By order dated April 24, 2019, this

Court directed Plaintiff to provide ZAIC with a quantified statement of damages on April 26, 2019.

See Order, Doc. 16. This Court also directed ZAIC to file a statement on jurisdiction on or before

May 10, 2019. Id.

II.      STATEMENT REGARDING JURISDICTION

         This Court has jurisdiction over this matter under 28 U.S.C. § 1332(a) because there is

complete diversity of citizenship between Plaintiff and Defendant, and more than $75,000

exclusive of interest and costs is at stake.

         A.      DIVERSITY OF CITIZENSHIP

         Plaintiff is a citizen of Virginia. Complaint, ¶ 1. Defendant ZAIC is incorporated under

the laws of New York, with its principal place of business in Illinois. ZAIC is a citizen of New

York and Illinois. There is no dispute that there is diversity of citizenship between all parties for

purposes of 28 U.S.C. § 1332(a).

         B.      AMOUNT IN CONTROVERSY

         For federal jurisdiction to exist, the amount in controversy must exceed $75,000. See 28

U.S.C. § 1332. The amount in controversy finding must be satisfied by a preponderance of the

evidence. 28 U.S.C. § 1446(c)(2)(B).

         The rule governing dismissal for want of jurisdiction in cases brought in the federal
         court is that, unless the law gives a different rule, the sum claimed by the plaintiff
         controls if the claim is apparently made in good faith. The inability of plaintiff to
         recover an amount adequate to give the court jurisdiction does not show his bad
         faith or oust the jurisdiction. Nor does the fact that the complaint discloses the
         existence of a valid defense to the claim. But if, from the face of the pleadings, it
         is apparent, to a legal certainty, that the plaintiff cannot recover the amount claimed
         or if, from the proofs, the court is satisfied to a like certainty that the plaintiff never
         was entitled to recover that amount, and that his claim was therefore colorable for

                                                     2
  Case 3:19-cv-00186-REP Document 18 Filed 05/10/19 Page 3 of 8 PageID# 66



       the purpose of conferring jurisdiction, the suit will be dismissed. Events occurring
       subsequent to the institution of suit which reduce the amount recoverable below the
       statutory limit do not oust jurisdiction.

St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288–90, 58 S.Ct. 586, 590–91, 82

L.Ed. 845 (1938) (footnotes omitted).

       For jurisdictional purposes, the amount-in-controversy is based on the complaint at the

time of removal. See Pullman Co. v. Jenkins, 305 U.S. 534, 537, 59 S.Ct. 347, 349, 83 L.Ed. 334

(1939); see also § 3702.1, Determination of the Amount in Controversy—Cases Removed from

State Court, 14AA Fed. Prac. & Proc. Juris. § 3702.1 (4th ed.). Reduction in the plaintiff’s claims

below the threshold amount subsequent to removal does not affect federal jurisdiction. See St.

Paul Mercury Indem. Co., 303 U.S. at 293, 58 S.Ct. at 592, 82 L.Ed. at 845 (“[E]vents occurring

subsequent to removal which reduce the amount recoverable, whether beyond the plaintiff’s

control or the result of his volition, do not oust the district court's jurisdiction once it has

attached.”). Accordingly, a reduction in the plaintiff’s demand does not “divest” a court of

jurisdiction once jurisdiction has properly attached. See id. (citing Kirby v. American Soda

Fountain Company, 194 U.S. 141, 24 S.Ct. 619, 621, 48 L.Ed. 911)).

       Usually, the determination of the amount in controversy is made from the face of the

plaintiff’s complaint. See St. Paul Mercury Indem. Co., 303 U.S. at 291, 58 S.Ct. at 591, 82 L.Ed.

at 845. (“[T] status of the case as disclosed by the plaintiff’s complaint is controlling in the case

of a removal, since the defendant must file his petition before the time for answer or forever lose

his right to remove.”).      However, removal jurisdiction is appropriate for cases seeking

nonmonetary relief if the value of the object of the litigation meets the jurisdictional threshold.

See 28 U.S.C. § 1446(c)(2)(A)(i); Hunt v. Washington State Apple Advert. Comm’n, 432 U.S. 333,

347, 97 S.Ct. 2434, 2443, 53 L.Ed.2d 383 (1977).



                                                 3
     Case 3:19-cv-00186-REP Document 18 Filed 05/10/19 Page 4 of 8 PageID# 67



         In this case, the Complaint is one for declaratory relief. It seeks to enforce the terms and

conditions of the policy, attorneys’ fees pursuant to Virginia Code § 38.2-209, 1 and costs

expended.

         Prior to initiating suit, in December of 2018, Plaintiff made a settlement demand of

$125,000 for his claims 2 against ZAIC. 3 At some time after filing the instant Complaint in

February 2019, Plaintiff increased his settlement demand to $250,000 for both the workers’

compensation case and the instant case. ZAIC removed the instant action to federal court on the



1
    Virginia Code § 38.2-209(A) provides:

         Notwithstanding any provision of law to the contrary, in any civil case in which an
         insured individual sues his insurer to determine what coverage, if any, exists under
         his present policy or fidelity bond or the extent to which his insurer is liable for
         compensating a covered loss, the individual insured shall be entitled to recover from
         the insurer costs and such reasonable attorney fees as the court may award.
         However, these costs and attorney’s fees shall not be awarded unless the court
         determines that the insurer, not acting in good faith, has either denied coverage or
         failed or refused to make payment to the insured under the policy. “Individual,” as
         used in this section, shall mean and include any person, group, business, company,
         organization, receiver, trustee, security, corporation, partnership, association, or
         governmental body, and this definition is declaratory of existing policy.
2
  At the time, Plaintiff also had a pending workers’ compensation action arising out of the same
occupational injury. Under a separate contingent liability policy, ZAIC insures Lasership in the
event an independent contractor such as Plaintiff challenges his employment classification. ZAIC
and Plaintiff have tentatively settled the workers’ compensation claim which resolves all injury-
related claims, and the settlement is awaiting final approval.
3
  While settlement offers are inadmissible to prove liability under Fed.R.Evid. 408, the Circuits
that have addressed the issue have held that settlement offers are admissible to show that the
amount in controversy for jurisdictional purposes has been met. See, e.g., Wilson v. Belin, 20 F.3d
644, 651 n.8 (5th Cir. 1994); Carroll v. Stryker Corp., 658 F.3d 675, 682 n.2 (7th Cir. 2011); Cohn
v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002); McPhail v. Deere & Co., 529 F.3d 947, 956
(10th Cir. 2008); see also Burns v. Windsor Ins. Co., 31 F.3d 1092, 1097 (11th Cir. 1994) (“While
this settlement offer, by itself, may not be determinative, it counts for something.”). Research has
not revealed a Fourth Circuit case directly on point; however, other courts in this Circuit have
adopted this view. See Carmax Auto Superstores, Inc. v. Sibley, 194 F. Supp. 3d 392, 398 (D. Md.
2016), aff’d, 730 F. App’x 174 (4th Cir. 2018).

                                                  4
    Case 3:19-cv-00186-REP Document 18 Filed 05/10/19 Page 5 of 8 PageID# 68



basis of Plaintiff’s settlement demands, which indicated that he believed the value of his claims to

exceed $75,000.

       After an initial pretrial conference before this Court, Plaintiff adjusted his demand to

$160,000 for the instant case, considering the tentative settlement of his workers’ compensation

case. In Plaintiff’s April 26, 2019 Fed. R. Civ. P. 26(a) initial disclosures (which was the only

statement of damages provided pursuant to this Court’s directive), he alleged compensatory

damages in the amount of $9,979.20, and punitive damages in the amount of $100,000. See Initial

Rule 26(a)(1)(A) Disclosures by the Plaintiff, attached hereto as “Exhibit A.” 4 Following receipt

of the initial disclosure statement of damages, the parties met and conferred, at which time Plaintiff

explained that the compensatory damages amount represents treble damages for the premiums he

paid for the Occupational Accident Insurance policy.          In other words, Plaintiff’s claimed

compensatory damages are $3,326.40. The basis for the treble damages is unclear.

       On the one hand, Plaintiff’s pre-removal settlement demands vastly overstate the value of

his claims. Zurich’s legitimate defenses are readily apparent from a cursory review of Plaintiff’s

Complaint. In particular, bad faith requires contractual liability to pay under a policy and lack of

a reasonable basis for payment. See Manu v. GEICO Cas. Co., 293 Va. 371, 386, 798 S.E.2d 598,

606 (2017). In addition, in Virginia, the relationship between an insurer and an insured is at arm’s

length, and no fiduciary duty extends from the insurer. State Farm Mut. Auto. Ins. Co. v. Floyd,

235 Va. 136, 143, 366 S.E.2d 93, 97 (1988).



4
  “If the case stated by the initial pleading is not removable solely because the amount in
controversy does not exceed the amount specified in section 1332(a), information relating to the
amount in controversy in the record of the State proceeding, or in responses to discovery, shall be
treated as an ‘other paper” under subsection (b)(3).” 28 U.S.C. § 1446(c)(3)(A).




                                                  5
    Case 3:19-cv-00186-REP Document 18 Filed 05/10/19 Page 6 of 8 PageID# 69



       Nevertheless, the presence of valid defenses does not negate a plaintiff’s claimed damages.

See St. Paul Mercury Indem. Co., 303 U.S. at 289, 292, 58 S.Ct. at 590, 592, 82 L.Ed. at 845.

Given Plaintiff’s circular pleadings, the limited time for removal, and the good-faith 5 threshold for

Plaintiff’s own valuation of his claims, ZAIC was required to act promptly in order to assert its

right to removal jurisdiction, particularly as this case is ripe for summary adjudication.

Accordingly, while Plaintiff’s claims appear thin and specious, and Plaintiff’s post-removal initial

disclosures 6 and the explanations offered therefor tend to cast doubt on the legitimacy of Plaintiff’s

valuation of his own claims, 7 the case was properly removed based on Plaintiff’s demands, and

this Court’s jurisdiction has appropriately attached.




5
  Plaintiff’s damages claim cannot satisfy the jurisdictional threshold if it appears to a legal
certainty that he cannot recover that amount. St. Paul Mercury Indem. Co., 303 U.S. at 289, 58
S.Ct. at 586, 592 L.Ed at 845.
6
  In order to avoid tactical damages claims, federal courts have required binding affidavits or
stipulations that plaintiffs will continue to claim less than the jurisdictional amount as a pre-
condition for remand. § 3702.1, Determination of the Amount in Controversy—Cases Removed
from State Court, 14AA Fed. Prac. & Proc. Juris. § 3702.1 (4th ed.) (collecting cases). In this
case, it would be ZAIC’s position that the statement of damages is a judicial admission of the
amount of the compensatory and other damages claimed, and Plaintiff is foreclosed to seek an
amount in excess of the stated damages.
7
  See Condominium Servs, Inc. v. First Owners’ Ass’n of Forty Six Hundred Condominium, Inc.,
281 Va. 561, 579 (punitive damages only allowable where there is misconduct or actual malice, or
such recklessness or negligence as to evince a conscious disregard of the rights of others); Coalson
v. Canchola, 287 Va. 242, 251-52 (applying U.S. Supreme Court guidelines for use in reviewing
whether punitive damages are excessive, including (1) degree of reprehensibility of defendant’s
misconduct, (2) disparity between actual harm suffered and punitive damages award; and
(3) difference between punitive damages awarded by the jury and penalties authorized in
comparable cases). It is ZAIC’s position that Plaintiff has no good faith basis for even alleging
punitive damages absent a sufficient foundation which has not been plead to date, and with no
alleged basis going forward.

                                                  6
   Case 3:19-cv-00186-REP Document 18 Filed 05/10/19 Page 7 of 8 PageID# 70



                    i. ATTORNEYS’ FEES

       Finally, although the amount-in-controversy calculation does not generally include

attorneys’ fees, there are two exceptions to this rule: (1) if the fees are provided for by contract; or

(2) if a statute mandates or allows payment of attorneys’ fees. Los Amigos Five, Inc. v. Canopius

US Ins., Inc., No. 3:18-CV-253, 2018 WL 5539505, at *3 (E.D. Va. Oct. 29, 2018). Here,

Plaintiff’s Complaint requests attorneys’ fees pursuant to a statutory provision, Virginia Code

§ 38.2-209. Accordingly, attorneys’ fees may be appropriately considered in determining the

amount in controversy.

III.   CONCLUSION

       This Court may properly exercise diversity removal jurisdiction because there is no dispute

that the parties are diverse and a preponderance of the evidence demonstrates that the Complaint

at the time of removal satisfied the jurisdictional threshold.


DATED: May 10, 2019

                                               By:     /s/ Kennedy C. Ramos
                                                       Edward J. Longosz, II (VSB #39411)
                                                       Kennedy C. Ramos (VSB #92141)
                                                       ECKERT SEAMANS CHERIN
                                                         & MELLOTT, LLC
                                                       1717 Pennsylvania Avenue, NW
                                                       Suite 1200
                                                       Washington, D.C. 20006
                                                       (202) 659-6619/6675
                                                       (202) 659-6699 – Fax
                                                       Attorneys for Defendant ZAIC
                                                       elongosz@eckertseamans.com
                                                       kramos@eckertseamans.com




                                                   7
  Case 3:19-cv-00186-REP Document 18 Filed 05/10/19 Page 8 of 8 PageID# 71



                               CERTIFICATE OF SERVICE

        I certify that on May 10, 2019, a true and correct copy of the foregoing Defendant Zurich
American Insurance Company’s Statement Regarding Jurisdiction was filed with the Clerk of the
Court, and served upon the persons below, via this Court’s CM/ECF system.

                                     Horace F. Hunter, Esq.
                                     Hunter & Everage
                                     217 EAST CLAY STREET
                                     RICHMOND VA 23219
                                     hfh@hunter-everage.com
                                     864.780.1235

                                     William Ray Baldwin, III
                                     Meyer Baldwin Long & Moore LLP
                                     5600 Grove Ave
                                     Richmond, VA 23226-2102
                                     (804) 285-3888
                                     Fax: (804) 285-7779
                                     billbaldwin@comcast.net

                                     Attorneys for Plaintiff Roberto Baptist



                                                           /s/ Kennedy C. Ramos
                                                           Kennedy C. Ramos




                                               8
